*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         09-JUN-2022
                                                         11:35 AM
                                                         Dkt. 25 OCOR




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                         STATE OF HAWAI‘I,
                  Respondent/Plaintiff-Appellant,

                                  vs.

                     DANIEL IRVING JAMES MANION,
                   Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00266)


                         ORDER OF CORRECTION
                       (By: Recktenwald, C.J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on June 3, 2022, is corrected as follows:

          On the last line of page 9, “Alth” should be replaced

with “suppressed as fruit.”
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaiʿi, June 9, 2022.

                                /s/ Mark E. Recktenwald




                                   2